  Case 4:20-mc-00006-VLD Document 1 Filed 02/21/20 Page 1 of 3 PageID #: 1




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                           SOUTHERN DIVISION




In the Matter of the Summons             No. ^         'fYjc- '0(r>
Regarding
                                         "REDACTED" APPLICATION FOR
20-0,15-04                               ORDER COMMANDING
                                               NOT TO NOTIFY ANY PERSON
                                         OF THE EXISTENCE OF A SEARCH
                                         WARRANT




    The United States, through Assistant United States Attorney Jennifer D.
Mammenga, hereby requests that the Court order                 (hereinafter
miHI)          to notify any person (ineluding the subscribers and customers of
the account(s) listed in the summons of the existence of the attached summons
for a period of 90 days, subject to renewal, or until further order of the Court.

                is a provider of an electronic communication service, as defined
in 18 U.S.C. § 2510(15), and/or a remote computer service, as defined in
18 U.S.C. § 2711(2). Pursuant to 18 U.S.C. § 2703, the United States obtained
the attached summons, which requires               to disclose certain records and
information to the United States. This Court has authority under 18 U.S.C.
§ 2705(b) to issue "an       order commanding a          provider of electronic
communications service or remote computing service to whom a warrant,
subpoena, or court order is directed, for such period as the court deems
appropriate, not to notify any other person of the existence of the warrant,
subpoena, or court order." Id.

      In this case, such an order would be appropriate because the attached
summons relates to an ongoing criminal investigation that is neither public nor
known to all of the targets of the investigation, and its disclosure may alert the
targets to the ongoing investigation. Accordingly, there is reason to believe that
notification of the existence of the attached summons will seriously jeopardize
the investigation, ineluding by giving targets an opportunity to flee from
prosecution, destroy or tamper with evidence, or change patterns of behavior.
See 18 U.S.C. § 2705(b). Some of the evidence in this investigation is stored
eleetronieally. If alerted to the existence of the summons, the subjects under
investigation could destroy that evidence, including information saved to their
personal computers.
   Case 4:20-mc-00006-VLD Document 1 Filed 02/21/20 Page 2 of 3 PageID #: 2




      WHEREFORE,the United State^esp^tfully requests that the Court grant
the order filed herewith directing Hi^B        disclose the existence or
content of the attached summons,for a period of 90 days, subject to renewal, or
until further order of the Court, except that it may disclose the attached
summons to its attorney for the purpose of receiving legal advice.

      Dated this         day of February, 2020.

                                    RONALD A. PARSONS, JR.
                                    United States Attorney



                                    Jennifer D. Mammenga       p-
                                    Assistant United States Attorney
                                    P.O. Box 2638
                                    Sioux Falls, SD 57101-2638
                                    Telephone: (605)357-2362
                                    Facsimile: (605)330-4410
                                    E-Mail: connie.larson@usdoj.gov




                                      [2]
  Case 4:20-mc-00006-VLD Document 1 Filed 02/21/20 Page 3 of 3 PageID #: 3




                     UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH DAKOTA
                            SOUTHERN DIVISION




In the Matter of the Search Regarding No. M               ^
20-015-04                               "REDACTED" ORDER
                                        COMMANDING
                                        NOT TO NOTIFY ANY PERSON OF
                                        THE EXISTENCE OF A SEARCH
                                        WARRANT




      The United States has submitted an application pursuan^^^^U^S^.
§ 2705(b), requesting that the Court issue an order commanding
(hereinafter             electronic communication service provider and/or a
remote computing service, not to notify any person (including the subscribers
and customers of the account(s) listed in the summons of the existence of the
attached summons until further order of the Court.

      The Court determines that there is reason to believe that notification of
the existence of the attached summons will seriously jeopardize the
investigation, including by giving targets an opportunity to flee, destroy or
tamper with evidence, change patterns of behavior, or intimidate potential
witnesses. See 18 U.S.C. § 2705(b).

      IT IS THEREFORE ORDERED under 18 U.S.C. § 2705(b) that
shall not disclose the existence of the attached summons, or this order of the
Court, to the listed subscriber or to any other person, for a period of 90 days,
subject to renewal, or until otherwise authorized to do so by the Court, except
that            may disclose the attached summons to its attorney for the
purpose of receiving legal advice.

      Dated: ^'3)^2-0 2X2>

                                    VERONICA L. DUFFY
                                      UNITED STATES MAGISTRATI
